Title: From John Adams to Boston Patriot, 14 February 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Feb. 14, 1812.
				
				Mr. Thaxter was at last dispatched with all our letters and papers; and in due time we received from him the following letter:To the ministers plenipotentiary of America for making peace.

L’Orient 20th Sept. 1783.

Gentlemen—I have the honor to acquaint you that I arrived here in the morning of the 18th inst. and had the mortification of finding that the packet in which I was to have taken passage for America had sailed four hours before my arrival, after having been detained two days for me. I was dispatched upon the presumption that she was to sail the 20th, and arrived two days before the time, not withstanding very long detensions on the road by reason of fatigued horses, and oftentimes for want of horses.Being thus disappointed and much embarrassed what course to take, I waited on the commandant de la marine, Mr Thevenard who was extremely chagrined at the disappointment, and thought it necessary that a vessel should be dispatched as soon as possible to carry me over. He instantly gave orders that a vessel should be prepared for that purpose, and in six and thirty hours his orders were completely executed. The ship was victualed, manned, and had a new deck laid on in that time, and nothing but the prevalence of westerly winds, which absolutely prevents  a ship from going out of this harbour, has impeded my sailing.The enclosed paper, gentlemen, will shew the nature of the request which the commandant thought it necessary to make. I acquainted him that I could make no request or take any step in the business which would involve the United States in the least expence, with out consulting and taking the advice of the ministers for peace. He asked me if I did not think it important that the treaty should be sent? I answered that I thought it was; but could not pretend to say that it was necessary to send a vessel on purpose, as it would be attended with considerable expence. He replied he thought the matter very important; and then having received an assurance that the United States would incur no expence in the fitting out or sending the vessel I delivered in the inclosed paper which I hope will meet with your approbation, gentlemen.Nothing could have exceeded the zeal and activity of the commandant in the preparation of this vessel, and I was under the highest obligations to him for his repeated attentions and civilities, as well as those of Mr Loreithe.As everything is ready the moment the wind changes I shall embark; which must have been retarded by the westerly winds.With the highest respect I have the honor to be, gentlemen, your most obedient and most humble servant.John ThaxterThe enclosed paper was in these words:

A Monsieur Thevenard, brigadier des armees navales, commandant de la marine a L’Orient.

L’Orient, ce 18 Sept. 1783.

Comme je crois qu’il est tres interessant que le traitè de paix, dont je suis chargé, pervienne le plutot possible aux etats unis de L’Amerique; je prie M le commandant de la marine de me procurer le plutot possible une occasion, pour m’embarquer pour Philadelphia, ou pour tout autre port qu’il jugera plus convenable.

Mr. Thaxter sailed from L’Orient or rather from the island of Groa, on the 26th of September, with a good wind; having taken leave of me at Paris on the 14th.Whether the violence of exercise, in riding more than a hundred miles a day for so many days together, on my journey to Holland in a sultry season, or whether the deleterous steams of marshes and canals in that country, so pestilential to foreigners, had filled me with the seeds of disease, I found myself on my return to Paris very unwell, and continued in a feeble, drooping condition, till Mr. Thaxter’s departure. My disorder was in part occasioned, perhaps, or at least aggravated by the sedentary and inactive life to which I was obliged to submit, after my return from Holland. Travellers ought never to forget that after a course of long journies and uncommon exercise, their transition to a sedantary life and total inactivity ought never to be sudden. My duty demanded it of me, as I thought, for every moment of time that could be spared from meals and sleep was demanded of me and two clerks, Mr. Thaxter and Mr. Charles Storer, to copy my own papers and those of Mr. Jay, who had no clerk or secretary.Mr Thaxter was gone, and I soon fell down in  a fever, not much less violent than that I had suffered two years before at Amsterdam. Sir James Jay who had been sometime in Paris, and had often visited at my house, became my physician, and I desired no better. The grand hotel du Roi, place du Carrousel, where I had apartments, was situated at the confluence of so many streets, that it was a kind of thoroughfare. A constant stream of carriages was rolling by it over the pavements for one and twenty hours out of the twenty-four. From two o’clock to five in the morning there was something like stillness and silence, but all the other one and twenty hours was a constant roar, like incessant rolls of thunder. When I was in my best health I sometimes thought it would kill me. But now reduced to extreme weakness and burning with a violent fever, sleep was impossible. In this forlorn condition, Mr. Thaxter, who had been to me a nurse, a physician and a comforter at Amsterdam, was now separated from me forever. My American servant, Joseph Stevens, who had been useful to me in Amsterdam, had fallen in love with a pretty English girl, (how she came there I know not) and married her. Consequently he left my service, & soon after embarked for America and perished at sea, at least he has never been heard of since. With none but French servants about me, of whom however I cannot complain, for their kindness, attention and tenderness surprised me, I was in  a deplorable condition, hopeless of life, in that situation. In this critical and desperate moment, my friends all despairing of my recovery in that thoroughfare, Mr. Barclay offered me apartments in his hotel at Auteul, and sir James Jay though I might be removed and advised it. With much difficulty it was accomplished.On the 22d of September I was removed, and the silence of Auteul exchanged for the roar of the carousal, the pure air of a country garden in place of the tainted atmosphere of Paris, procured me some sleep and with the skill of my physician gradually dissipated the fever, though it left me extremely emaciated and weak.As I have never found in the whole course of my life any effectual resource for the preservation of health when enjoyed, or the recovery of it when lost, but exercise and simplicity of diet, as soon as I had strength by the assistance of two servants to get into my carriage, I rode twice a day in the Bois du Boulogne. When my strength was sufficiently increased I borrowed Mr Jay’s horse, i.e. my colleague’s horse, and generally rode twice a day, until I had made myself master of that curious forest. The most remarkable objects in it, are the pavillion of Bagatelle, built by Monseinieur the comte d’Artois, the castle of Madrid, the outlet of the forest near the bridge of Neuilly, the gate which opens into the grand chemin, the castle of Muet at Passy, the gate which opens to the great road to Versailles, and the other gate which opens into a large village, nearly opposite to St. Cleod.I was now lodged in the hotel, where I afterwards in 1784 and 1785 resided with my family. There is a large garden, full of all vegetables and fruits, as grapes, pears, peaches, &c. besides a flower garden and a green house. From the windows in my chamber, and more distinctly from those of the chambers one story higher, is a view of the village of Isis, of the castle royal of Mudon, of the palace of Belle-Vue, of the castle of the duke of Orleans at St. Cleod, and of Mount Calvere. Upon the bank of the river Seine at the foot of the hill, on which stands the palace of Belle-Vue, is a glass house, which smokes night and day; but in the night it blazes at every window, and exhibits a very gay appearance. Opposite to St. Cleod is the village of Boulogne, from whence the grass or forest takes its name. This wood merits a particular description (which will be given in our next.)From the house where I then resided, you go to the gate, by which you enter the Bois de Boulogne. From the village of Auteuil, you turn to the left and follow a path, which runs in sight of the stone wall of twelve feet high which bounds the forest, until you come to a gate, which they call Porte Royal, through which you go to Versailles.—From this gate, you follow the path which runs near the boundary stone wall, until you come to the gate which opens into the village of Boulogne. You pursue this path by the wall until you come to the pavilion of Bagatelle, belonging to the comte D’Artois. The estate of the comte is separated from the forest only by a tréillage, or a kind of picketted wooden fence. And his royal highness’ property and game were protected from trespassers only by a few boards here and there posted up upon the line with the words “On vous previenue, qu’il y a des peages derriere le treillage,” i.e. “We give you  notice that there are snares behind the pickets.”—Having passed the Bagatelle you come to the famous royal castle of Madrid; passing this you go out of the wood into the grand chemin by the gate called Porte Neuilly, near the magnificent new geometrical bridge, called by the name of Pont Neuilly. But by following the path in sight of the stone wall which separates the forest from the grand Chemin, you come to the gate which is called Porte Maillot, at the Plain de Sablons. By following the grand road from this gate you come to the royal castle of Muet, at Passy, near which is the gate by which you enter the forest from Passy. By following the path near the stone wall which bounds the wood, you arrive at the gate at Auteuil, by which you first entered the forest, having in your tour completed the entire circle of it.Near the centre of the forest is a circle of clear ground, on which are no trees nor shrubs. From the centre of this circle proceed avenues in all directions: one goes to the Porte Royale, another to the village of Boulogne, another to the castle of Madrid, a fourth to the castle of Muet, at Passy, and the fifth to the gate of Auteuil.A more convenient situation for rides for health, long or short, as you pleased, could not be imagined, and I made as free a use of it as my strength would permit. In riding over this forest you see some neat cattle, some horses, a few sheep, and a few deers, bucks, does and fawns, now and then a hare, and sometimes a few patridges—but game is not plenty in this wood; yet the animals seem to have as little fear of enemies as the travellers. During the whole of my residence in France I remember but one report of a robbery in this forest, and that spread a greater alarm and made more noise than several robberies on the high-way would in England or America. The king ordered an investigation, and it was found to arise wholly from a story that a little girl told who had been sent to milk one of the cows in the wood that a man had met her with a glass bottle and made her fill it out of her pail.In this village of Auteuil, is the seat of the celebrated poet, the friend of Raune and Molliere, Boileau. It is in the Rue des Garrennes. I went often to see it, and with more respect than I had ever seen the pious frauds and royal artifices of sacredotal and royal pride and vanity at St. Dennis. The House is not inhabited. The gardener has not the keys of the apartments, so that I could not see the inside of the house, but he shewed me the stables, coach-house and outhouses, and garden, which is large for a poet, though but a point, a speck of dirt, in comparison with the gardens and pleasure grounds of those things which are called gentlemen’s seats, in France, and especially in England.—The garden may contain five or six of our acres, and is full of flowers and roots and vegetables of all kinds and of excellent quality. Fruits, as pears, peaches, &c. and especially grapes of several sorts and the best qualities. But every thing suffers for want of manure. There is an acre or two of ground without the garden fence which belongs to the estate, which affords pasture for a cow, but the land is poor.There is an head of Boileau over the door, on the back-side of the house, and the heads of two children, one on each side of the door, which are said to be the heads of two children of his gardener, that he was very fond of, and ordered to be placed there near him. The estate then belonged to Madame Binet, who had advertised it for sale, and it was said, asked forty-five thousand livres for it. She declined letting it, or I should have hired it.The principal people in the village of Auteuil, were Madame Helvetius, who lived but a few doors from my house, Madame Boufleurs, who lived opposite, &c.Lost health is not easily recovered.—Neither medicine nor diet nor any thing, would ever succeed with me, without exercise in open air: and although riding in a carriage, has been found of some use, and on horseback still more; yet none of these have been found effectual with me in the last resort, but walking.—Walking four or five miles a day, sometimes for years together, with a patience, resolution and perseverance, at the price of which, many persons would think, and I have been sometimes inclined to think, life itself was scearcely worth purchasing. Not all the skill and kind assiduity of my physician, nor all the scrupulous care of my regimen, nor all my exercise in carriage and on the saddle was found effectual for the restoration of my health. Still remaining feeble emaciated, languid to a great degree, my physician and all my friends advised me to go to England, and to Bath, to drink the waters and to bath in them. The English gentlemen politely invited me with apparent kindness to undertake the journey.But before I set out I ought not forget my Phisician. Gratitude demands that I should remember his benevolence. His attendance had been voluntarily assiduous, punctual, and uniformly kind and obliging; and his success had been equal to his skill in breaking the force of the distemper and giving me a chance of a complete recovery in time. I endeavored to put twenty guineas into his hand, but he positively refused to accept them. He said the pleasure of assisting a friend and countryman in distress in a foreign country, was reward enough for him, and he would have no other. I employed all the arguments and persuasions with him in my power at least to receive the purchase of his medicines. He said he had used no medicines but such as he had found in my house among my little stores, and peremptorily and finally refused to receive a farthing for any thing.As my health, though still very feeble, was now thought sufficient to bear the journey, on Monday the 20th of October, 1783, I set out with my son and one servant (Levêque) on a journey to London. We went for Auteuil thro’ the Bois de Boulogne out at the Porte de Maillot to St. Dennis, where we took post horses. We dined at Chantilly, and lodged at night at St. Juet.October 21, Tuesday, dined at Amiens, and put up at night at Abbeville. The roads were the best we had ever seen in France. They were not paved, or if they were, the pavements were covered with flints they pick up in the neighboring fields, a species of small flint stones which they lay along in heaps on the sides of the road; and with these they mend the highways from time to time. The wheels of the carriages crush them to dust, and they make admirable roads. There are no vines on this road—the country is all sown with wheat. They were every where cutting up by the roots the elms and other forest tress which were anciently planted on the sides of the roads and introducing apple trees in their stead. We found generally in the public houses apparatus for tea, and the furniture of the chimnies and firesides, and several other articles of furniture for the parlours, chambers and kitchens, more in the English style than you find in other parts of France. We dined at Boulogne sur mer, and put up at Mr. Dessin’s in Calais, on Wednesday, October 22d.1783, October 23, Thursday, went on board the packet at 9, put off from the wharf at 10, but had such contrary winds and calms that we could not arrive at Dover till 3 o’clock next morning. We were eighteen hours on the passage. The packet could not come into the harbor. She made signals for a boat, which carried us ashore for 5 shillings a head. I never before was so sea-sick, nor was my son, as upon this passage. Levêque, who, though a prodigiously stout and strong man, was but a fresh water sailor and had never before seen the sea, was so violently ill that he fully expected to die and be thrown overboard. All the passengers were sick. This passage and that from Harwich to Helvot sluice are infamous for this mal de mer. Many persons, masters of vessels and others, even captains of men of war who have passed their lives at sea twenty years and never were sick before, can never make these passages without being very ill.1783, October 24th, Friday—In Dover we lodged at the inn called the royal hotel, kept by Charles Mariee. On the backside of his house is one of the Dover cliffs. It is an high mountain, and at this place perpendicular: and there is an appearance of danger that the rocks at top might split off by their own weight and dash to pieces some of the small brick houses at its foot. The rocks on the cliffs are of white stone. I walked round with my son to the coach road and ascended to the top of this mountain, which is very steep. It is covered with a thick sward and with a verdure quite to the summit. Upon the top of the mountain there is a ploughed field sown with turnips, which look very vigorous. I went into the ploughed ground to examine its composition and found it full of flint stones, like those of which the road from Chantilly to Calais is made, and of which all the fields on both sides of that road are full. The white stones of the cliffs and the flints of the fields seem to indicate that the lands here are the same with those on the other side of the channel and but a continuation of the same soil. From this mountain we saw the whole channel, the whole town and harbor of Dover. The harbor is but a basin and the town but a village. We saw three small vessels on the stocks, building or repairing, and fifteen or twenty small craft, chiefly fishing sloops and schooners, in the harbour. It has not the appearance of a place of any business. No manufacture, no commerce, no fishery of any consequence here. The sheep here are very large, and the country all around has a face of verdure and fertility beyond that of France in general; but this is caused by the difference of cultivation. The valleys only in France look rich; plains and mountains look meagre: here the mountain is rich. The channel between this and Calais is full of vessels, French and English, fishing for herrings. The sardine are not caught here.1783, Saturday, October 25—Went in a post chaise from Dover, through Canterbury, Rochester, &c. to Dartford, where we lodged.1783. Sunday, October 26—Went to London; and the post-boy (who upon asking where I would be carried, was answered, to the best inn in London, for all are alike unknown to me) carried us to the Adelphi Buildings in the Strand. Whether it was the boy’s cunning, or whether it was mere chance, I know not; but I found myself in a street which was marked “John’s-street,” the postilion turned a corner, and I was in “Adams-street.” He turned another corner, and I was in “John Adams-street.” I thought surely we are arrived in fairy land. How can all this be?Arrived at Osborn’s Adelphi Hotel, and having engaged convenient apartments, which was all I desired, and as much as my revenues could command, I enquired of Mr. Osborne, our landlord, about the oddity of meeting my own name in all the streets about his house. I was informed that the Adelphi Hotel, and all the streets and buildings about it, had been planned and executed by two architects by the name of Adams, two brothers from Scotland, the name of the oldest of whom was John, both under the protection and probably support of the great Earl of Mansfield. That the hotel and many other of the buildinds were elevated to an height in the air, so that the rooms for stables, stores and cellars apparently under ground, were more spacious and capacious than all the buildings above ground; and that the elder brother, John Adams, had been permitted by Lord Mansfield, to give his own name to all the streets he had erected, and the name of Adelphi, the brothers, to the hotel.I was obliged here to give thirteen shillings a day for a parlour, a bed chamber, and another bed chamber over it for my son, without any dining room or anti-chamber. This was dearer than my lodgings at the Grand Hotel du Roi, in Paris. The rooms and furniture, were more to my taste than in Paris, because they were more like those to which I had been accustomed in America.1783. October 27, Monday—Went to see Mr. Jay, who had preceded me by some weeks in the tour to England. He was lodged with Mr. Bingham, in Harley-street, Cavendish-square, No. 30.—In the afternoon, went to see Mr. Johnson, on great Tower Hill, with whom and his family I had been acquainted both at Paris and in Nantes in 1778 and 1779, and with whose brother, Thomas Johnson, I had served in congress in 1774 and 1775. Mr. Johnson gave me the joyful intelligence, that a ship or ships with a thousand hogsheads of tobacco, had passed by in the channel, from congress, to Messrs. Willinks. Mr. Johnson had undoubtedly received such information, and none could be more consolatory to me: but I doubt whether the forces of Mr. Morris at that time, were adequate even to so small an exertion in support of my credit, his own, or his country’s, in Amsterdam. I gave Mr. Johnson his letter, having left Mr. Hartley’s for him, at his house, who was gone into the country to the bath, as he said.These Adelphi buildings are well situated on the Thames. In sight of the terrace is Westminster bridge, one way, and Black Friar’s bridge on the other. St. Pauls is by Black Friar’s bridge.
				
					John Adams.
				
				
			